Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 8/27/2020.
Claims 1-26 are allowed.

Priority
Applicant’s claim for the benefit of a continuation of 14/975365, filed 12/18/2015 ,now U.S. Patent #10,795,881, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 12/27/2021, 10/22/2021, 12/29/2020, 8/27/2020 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Terminal Disclaimer
The terminal disclaimers filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,795,881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
	Claims 1-26 are allowed.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
Independent claims 1, 9, 17, and 22 each recites, among other limitations, the limitation of “receiving a commit request for a transaction that comprises the database operation; in response to receiving the commit request, assigning a commit identifier to the transaction; in response to the receiving the commit request, sending a synchronous prepare commit request to the replica node, wherein, in response to receiving the synchronous prepare commit request from the source node, the replica node assigns a precommit identifier to the transaction, which marks the transaction as in doubt, wherein an in-doubt database transaction is a database transaction that has not been committed or aborted and the precommit identifier determines whether the transaction will be visible to a read operation; in response to the receiving the commit request, after assigning the commit identifier to the transaction and after, or currently with, sending the synchronous prepare commit request to the replica node, and without waiting to receive a synchronous prepare commit acknowledgment from the replica node in response to the synchronous prepare commit request: initiating writing of a commit log entry for the transaction comprising the database operation to persistent storage, the commit log entry comprising the commit identifier, wherein the synchronous prepare commit request is sent to the replica node prior to finishing writing of the commit log; and wherein a time taken to complete a replication 
It is noted that many prior arts (for example, Hoffmann (US 2009/0313311) teach A replication system that includes an asynchronous replication mode and a synchronous replication mode replicates data associated with a plurality of transactions. The replication system includes one or more target nodes connected via communication media in a topology. Each target node includes a database and a plurality of appliers allocated thereto. Each transaction has one or more transaction steps or operations. A first set of transaction steps or operations are allocated to the plurality of appliers on an object-by-object basis when the replication system operates in asynchronous replication mode. A second set of transaction steps or operations are allocated to the plurality of appliers on a transaction-by-transaction basis when the replication system operates in synchronous replication mode. The replication system further includes one or more originating nodes, and the requests for the first and second sets of transaction steps or operations to execute on an originating node can be initiated during the same time period. The patentability of Applicants’ invention was examined and evaluated against the prior arts listed below.  

Calder; Bradley Gene, US 20120303576 A1, “SYNCHRONOUS REPLICATION IN A DISTRIBUTED STORAGE ENVIRONMENT”;
Shi; Jia, US 20120054533 A1, “Controlling Data Lag in a Replicated Computer System”;
Lee; Juchang, US 20130304714 A1, “Distributed Transaction Management Using Two-Phase Commit Optimization”;
Garin, JR.; Benedicto E., US 20120323849 A1, “Method For Maximizing Throughput And Minimizing Transaction Response Times On The Primary System In The Presence Of A Zero Data Loss Standby Replica”;
Matsumura; Ryo, US 20090292744 A1, “SOLUTION METHOD OF IN-DOUBT STATE IN TWO-PHASE COMMIT PROTOCOL OF DISTRIBUTED TRANSACTION”;
Bamford, Roger J., US 20040148289 A1, “One-phase commit in a shared-nothing database system”;
Ganesh, Amit, US 20020194206 A1, “Consistent read in a distributed database environment”; and
Holenstein; Paul J., US 9830223 B1, “Methods for repairing a corrupted database to a new, correct state”.
However, none of the above references teaches or suggests, independently or in combination, the combination of claimed elements including the specific features recited by the independent claims, 1, 9, 17, and 22 as indicated above.
An update search on prior arts in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, 
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        1/3/2022